      Case 1:20-cv-00851-LTS-KNF Document 73 Filed 07/16/20 Page 1 of 2




                        UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF NEW YORK


SUCESORES DE DON CARLOS
NUÑEZ Y DOÑA PURA GALVEZ,
INC.,

                     Plaintiff,                  Civil Action No. 1:20-cv-00851-LTS-KNF

              v.

SOCIÉTÉ GÉNÉRALE, S.A., et al.,

                     Defendants.




 NOTICE OF VOLUNTARY DISMISSAL OF THE BANK OF NOVA SCOTIA, THE
 NATIONAL BANK OF CANADA, AND BANCO BILBAO VIZCAYA ARGENTARIA

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), plaintiff Sucesores de Don

Carlos Nuñez y Doña Pura Galvez, Inc. hereby gives notice that the above-captioned action is

voluntarily dismissed without prejudice solely as to (1) The Bank of Nova Scotia, d/b/a Scotia

Holdings (US) Inc., a/k/a The Bank of Nova Scotia, Miami Agency; (2) The National Bank of

Canada, d/b/a National Bank of Canada Financial Group, Inc.; and (3) Banco Bilbao Vizcaya

Argentaria, S.A., d/b/a BBVA, USA.
         Case 1:20-cv-00851-LTS-KNF Document 73 Filed 07/16/20 Page 2 of 2




Dated:    July 16, 2020                         Respectfully submitted,



Javier A. Lopez (admitted pro hac vice)          /s/ Steven F. Molo
Benjamin Widlanski                              Steven F. Molo
Dwayne Antonio Robinson (admitted pro hac       Sara E. Margolis
vice)                                           MOLO LAMKEN LLP
Evan J. Stroman (admitted pro hac vice)         430 Park Avenue
KOZYAK TROPIN THROCKMORTON                      New York, NY 10022
2525 Ponce de Leon Blvd., 9th Floor             Tel.: (212) 607-8160
Miami, FL 33134                                 Fax: (212) 607-8161
Tel: (305) 372-1800                             smolo@mololamken.com
Fax: (305) 372-3508                             smargolis@mololamken.com
jal@kttlaw.com
bwidlanski@kttlaw.com
drobinson@kttlaw.com
estroman@kttlaw.com

Paul A. Sack (admitted pro hac vice)
LAW OFFICES OF PAUL A. SACK, P.A.
1210 Washington Ave., Ste. 245
Miami Beach, FL 33139
Tel: (305) 397-8077
Fax: (305) 763-8057
paul@paulsacklaw.com


                                  Attorneys for Plaintiff
                          Sucesores de Don Carlos Nuñez y Doña
                                     Pura Galvez, Inc.




                                            2
